     Case 1:20-cv-03311-VEC Document 11 Filed 05/08/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------X        Case No.20-cv-3311-VEC
SOCIAL LIFE MAGAZINE, INC.,

          Plaintiff,                   FIRST AMENDED COMPLAINT

v.

SENTINEL INSURANCE COMPANY
LIMITED,

          Defendant.

------------------------------X

     Plaintiff, SOCIAL LIFE MAGAZINE, INC. (hereinafter

“Plaintiff’), by and through its attorney, files this First

Amended Complaint against Defendant, SENTINEL INSURANCE COMPANY

LIMITED (hereinafter “Defendant”), and states as follows:

                             INTRODUCTION

     1. This is an action by the Plaintiff against their

insurance carrier, SENTINEL INSURANCE COMPANY LIMITED for

benefits owed under its policy, which have not been paid, as a

result of US Health and Human Services’s declaration on January

31, 2020 of a public health emergency for the entire United

States and New York State Executive Order 202 dated March 7,

2020, as continued and/or modified, declaring a State disaster

emergency for New York State due to the novel coronavirus SARS-

Cov-2.

     2.   Plaintiff purchased a Business Owner’s insurance

policy from Defendant, and consequently issued a Policy No.: 16


                                   1
      Case 1:20-cv-03311-VEC Document 11 Filed 05/08/20 Page 2 of 14



SBA ZH0759 to the Plaintiff (the “Policy”) for a business (the

“Business”) and personal property (the “Property”) owned by the

Plaintiff located at 315 West 39th Street, New York, New York

10018.

     3.   On or about January 30, 2020, the novel coronavirus

SARS-Cov-2 struck New York and the surrounding areas causing

widespread damage, loss and injury.

     4.   The novel coronavirus SARS-Cov-2 that causes the

COVID-19 disease resulted in substantial damage (including

physical damage), losses and/or interruption to Plaintiff’s

Property and/or Business.

     5.   Following such damage, losses and/or interruption,

Plaintiff properly and promptly submitted an insurance claim to

Defendant for losses and damages to the Business and Property

caused by the coronavirus.

     6.   Plaintiff asked that Defendant cover the losses and

damages to the Business and/or Property as a result of the

coronavirus and related Civil Authority such as New York State

Executive Order 202.8 pursuant to the policy.

     7.   Defendant has failed to pay for the damages and

losses due and owing under the insurance policy.

                                PARTIES

     8.   Plaintiff, SOCIAL LIFE MAGAZINE, INC. (hereinafter

“Plaintiff”), at all times material hereto, was and still i s

                                    2
     Case 1:20-cv-03311-VEC Document 11 Filed 05/08/20 Page 3 of 14



a commercial business and owner under the laws of the state

of New York with it s principal place of business located at

315 West 39th Street, New York, New York 10018.

     9.      At all times material hereto, Defendant is a

Corporation and insurance company authorized to do business in

the State of New York.

     10.   The state of incorporation of Defendant, SENTINEL

INSURANCE COMPANY LIMITED is Connecticut.

     11. The principal place of business and statutory home

office of SENTINEL INSURANCE COMPANY LIMITED is One Hartford

Plaza, Hartford, Connecticut 06155.

                       JURISDICTION AND VENUE

     12.    Personal jurisdiction over the Defendant is based

upon 28 U.S.C. § 1332(a)(1) because Plaintiff is a citizen of

New York State, and the Defendant is a citizen of the State of

Connecticut, and the matter in controversy exceeds the sum or

value of $75,000.00, exclusive of costs and interests.

     13.    Venue is proper in the Southern District of New York

pursuant to 28 US.C. §1391(b)(2) being that a substantial part

of the events or omissions giving rise to the claims occurred

in the Southern District of New York.

                   COUNT I - BREACH OF CONTRACT

     14.   Plaintiff, at all relevant times, has been the owner

of certain personal property and operated a publishing

                                   3
        Case 1:20-cv-03311-VEC Document 11 Filed 05/08/20 Page 4 of 14



business located at 315 West 39th Street, New York, New York

10018.

     15.    Defendant at all times material hereto, was and still

is a Corporation created under the laws of the State of

Connecticut and authorized to do business in the State of New

York.

     16.    Defendant issued a Business Owner’s policy of

insurance to Plaintiff, by Defendant under Policy # 16 SBA

ZH0759. This policy insured the personal property owned by

Plaintiff and located at 315 West 39th Street, New York, New

York 10018 against direct physical loss of or damage to the

Covered Property resulting from any Covered Cause of Loss.

Damage by the novel coronavirus SARS-2-Cov is Covered Causes

of Loss under the policy.

     17.    The policy also covered, among other things, (1)

loss of Business Income sustained by the physical loss of or

physical damage to property at the Business occurring within

12 months after the date of loss or damage, (2) loss of

Business Income sustained during the 60 days after access to

the Business is prohibited by order of a civil authority, (3)

loss of Business Income sustained to due to loss or damage at

the premises of a dependent property, (4) loss or damage of

business personal property, and (5) loss of or damage to



                                      4
     Case 1:20-cv-03311-VEC Document 11 Filed 05/08/20 Page 5 of 14



Covered Property because of contamination by a hazardous

substance.

     18.   Said policy was sold by Defendant to the Plaintiff,

all premiums on the Policy were paid; and the Policy was in full

force and effect at all relevant times herein.

     19.   On or about January 30, 2020, coronavirus SARS-Cov-2

arrived in New York and the surrounding areas causing widespread

damage and injury including substantial damage and losses to

Plaintiff's Property and Business such as property loss or

damage, significant financial losses and loss of business

income.    As a result of coronavirus SARS-Cov-2, plaintiff

sustained loss of Business Income and loss or damage to its

Property covered by the policy.        As a direct result of the

infection caused by SARS-Cov-2 and the pandemic disease known

as COVID-19, plaintiff’s property covered by the policy has

been damaged and cannot be used for its intended purpose.             As

a direct result of the infection caused by SARS-Cov-2 and the

pandemic disease known as COVID-19, plaintiff has lost access

to, use of and/or functionality of plaintiff’s property

covered by the policy.

     20.   The infection caused by SARS-Cov-2 and the pandemic

disease known as COVID-19 has caused loss or damage at the

premises of Dependent Property (as defined in the Policy)

that is utilized by plaintiff’s vendors because such premises

                                   5
      Case 1:20-cv-03311-VEC Document 11 Filed 05/08/20 Page 6 of 14



and equipment therein cannot be used for their respective

intended purposes.     As a direct result of the infection

caused by SARS-Cov-2 and the pandemic disease known as COVID-

19, plaintiff’s vendors have lost access to, use of and/or

functionality of the premises of Dependent Property and

equipment therein.

     21.   Because plaintiff’s equipment is specialized and

industrial in nature, plaintiff’s employees and independent

contractors cannot telecommute or work from home to produce

plaintiff’s product (i.e., a Spring-Summer-Fall monthly

magazine of approximately 160 pages).          Because the equipment

at Dependent Property (as defined in the Policy) that is

utilized by plaintiff’s vendors is specialized and industrial

in nature, the employees at plaintiff’s vendors cannot

telecommute or work from home to produce plaintiff’s product

(i.e., a monthly Spring-Summer-Fall magazine of approximately

160 pages).

     22.   Following the arrival of coronavirus SARS-Cov-2 in New

York, Plaintiff properly and promptly submitted insurance claims

to Defendant for losses and damages to the Property and Business

caused by Civil Authority and/or coronavirus SARS-Cov-2

including the damages and losses covered by the policy

described in paragraph 17 above.        Plaintiff p r o p e r l y a n d

p r o m p t l y requested that Defendant cover the losses and

                                    6
     Case 1:20-cv-03311-VEC Document 11 Filed 05/08/20 Page 7 of 14



damages to the Property and/or the Business as a result of

damage or loss from Civil Authority and/or coronavirus SARS-

Cov-2 pursuant to the policy.

    23.   In response to plaintiff’s request, Defendant

assigned claim event numbers CP0018669073, CP0018679075 and

CP0018700030.   Defendant assigned certain adjusters and

agents to evaluate plaintiff’s claims.

    24.   Defendant has refused to issue any payments in

connection with plaintiff’s claims and has denied all of

plaintiff’s claims.

    25.   Such non-payment is not sufficient to cover the

damages and losses to Plaintiff's property and the business

income loss as a result of the covered damages and losses.

    26.   Plaintiff has damages in excess of $75,000.00.

Plaintiff has complied with all policy provisions and has

cooperated fully with the investigation of the claims.

    27.   Defendant, by and through its agents and adjusters

has breached the terms of the Policy by failing to pay any

amounts due to the Plaintiff pursuant to the terms of the

Policy, in that Defendant improperly denied all of

Plaintiff’s claims, did not adequately investigate the

entire scope of damages, and did not properly determine the

correct value of the damages.



                                   7
     Case 1:20-cv-03311-VEC Document 11 Filed 05/08/20 Page 8 of 14



    28.   Plaintiff provided Defendant with all information

necessary to properly evaluate the claims and pay adequate

benefits to the insured.

    29.   Defendant disregarded the information provided by

the Plaintiff and continued to rely on the incorrect and

flawed opinions of its adjusters and/or agents as a basis to

deny the claims.

    30.   Because Defendant and/or its agents failed to pay

Plaintiff on Plaintiff’s insurance claims, plaintiff has

not been able to properly and completely repair the damages

to its Property or replace said Property. This has caused

additional, further damages and losses to Plaintiff.

    31.   Defendant and/or its agents, failed to properly

adjust the claims and Defendant denied the claims without an

adequate investigation, even though the Policy provided

coverage for damages and losses such as those suffered by

Plaintiff.

    32.   Such improper conduct allowed Defendant to financially

gain by wrongfully denying Plaintiff’s claims.

    33.   To date, Plaintiff has not been properly paid for the

covered damages and loss sustained to its Property, Business

and/or business income.




                                   8
      Case 1:20-cv-03311-VEC Document 11 Filed 05/08/20 Page 9 of 14



     34.   Despite Plaintiff's compliance with all policy

provisions, Defendant refuses to fairly or correctly

adjust the claims for damages and losses.

     35.   All Conditions Precedent to recovery have been

performed, waived or have occurred.

     36.   Defendant failed to perform its contractual duty to

adequately compensate Plaintiff under the terms of the Policy.

Specifically, Defendant failed and refused to pay sufficient

amounts under the Policy, although due demand was made for

proceeds to be paid in an amount sufficient to cover the damages

or losses to Property, Business and lost business income and all

conditions precedent to recovery under the Policy had been

carried out and accomplished by Plaintiff. Defendant's conduct

constitutes a breach of the insurance contract between Defendant

and Plaintiff.

     37.   Defendant misrepresented to Plaintiff that the damages

and losses to the Property and Business were not covered under

the Policy, even though the damages and losses were caused by

covered occurrences.

     38.   Defendant failed to make an attempt to settle

Plaintiff's claims in a fair manner, although it was aware of

its liabilities to Plaintiff under the Policy. Defendant's

conduct constitutes a violation of the New York Unfair Claims

Settlement Practices Act.

                                    9
     Case 1:20-cv-03311-VEC Document 11 Filed 05/08/20 Page 10 of 14



     39.   Defendant refused to compensate Plaintiff, under the

terms of the Policy, even though Defendant failed to conduct

a reasonable investigation.       Specifically, Defendant

performed an outcome-oriented investigation of Plaintiff's

claim, which resulted in a biased, unfair and inequitable

evaluation of Plaintiff's losses and damages.

     40.   Defendant refused to compensate Plaintiff, without

first causing Plaintiff to institute legal action and/or the

threat of legal action against it.

     41.   Defendant failed to meet its obligations under the New

York Insurance Code regarding initiating a reasonable

investigation of Plaintiff's claims, paying monies owed without

forcing Plaintiff to commence legal proceedings and requesting

all information reasonably necessary to investigate Plaintiff's

claims within the statutorily mandated deadline.

     42.   Defendant failed to meet its obligations under the New

York Insurance Code regarding payment of claims without delay.

Specifically, Defendant has delayed payment of Plaintiff’s

claims longer than allowed and, Plaintiff has not yet received

any payment for its claims.

     43.   From and after the time Plaintiff’s claims were

presented to Defendant, the liability of Defendant to pay the

full claim in accordance with the terms of the Policy was

reasonably clear.   However, Defendant has refused to pay

                                   10
     Case 1:20-cv-03311-VEC Document 11 Filed 05/08/20 Page 11 of 14



Plaintiff any sums, despite there being no basis whatsoever on

which a reasonable insurance company would have relied to deny

payment.

     44.   As a result of Defendant's wrongful acts and

omissions, Plaintiff was forced to retain the professional

services of the attorney who is representing Plaintiff

with respect to these causes of action.       Defendant's conduct

constitutes violation of the New York Unfair Claims Settlement

Practices Act.

     45.    Defendant's failure and refusal, as described above,

to pay the adequate compensation as it is obligated to do under

the terms of the Policy in question and under the laws of the

State of New York, constitutes a breach of Defendant's contract

with Plaintiff.

     46.   As a result of this breach of contract, Plaintiff has

suffered damages by failing to have the funds needed to repair

or replace the Property, losing business income covered by the

policy and incurring further damages and losses described

herein.

     47.   Further as a result of Defendant's breaches of its

obligations under the Policy by its deliberate, negligent and,

unreasonable refusal and delay in paying Plaintiff's claims,

failure to properly investigate the losses and damages, refusal

to properly compensate the Plaintiff for the fair value of the

                                   11
     Case 1:20-cv-03311-VEC Document 11 Filed 05/08/20 Page 12 of 14



claims, misrepresentation of the scope of the damages and losses

and improper denial of the claims.

     48.   The losses incurred by Plaintiff were a direct and

foreseeable consequence of Defendant's above described wrongful

conduct in that such wrongful conduct by the insurer could cause

additional business and monetary loss was reasonably foreseeable

and contemplated by the parties at the time of contracting under

the subject insurance policy.

     49.   Accordingly, Plaintiff is entitled to an award against

Defendant of compensatory and direct damages in such amounts as

established by evidence as well as pre and post judgment

interest, costs and such further relief as may be just.

     COUNT 2 – BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
               FAIR DEALING

     50.   Plaintiff repeats and re-alleges the preceding

allegations as though fully set forth herein.

     51.   At all relevant times, plaintiff acted in good faith

by performing all its obligations, duties and conditions under

the policy, including its duty to provide defendant with timely

notice of its potential and actual damages and losses and its

duty to cooperate in good faith with defendant’s investigation

of the same.

     52.   A policy of insurance, like any contract, contains a

reciprocal implied promise and covenant upon the insurer to act


                                   12
     Case 1:20-cv-03311-VEC Document 11 Filed 05/08/20 Page 13 of 14



in good faith and deal fairly with the insured.        Implicit in

contracts of insurance is a covenant of good faith and fair

dealing, such that a reasonable insured would understand that

the insurer promises to investigate in good faith and pay

covered claims.

     53.   As set forth above, defendant’s denial of coverage is

the result of gross negligence.      Such gross negligence includes,

without limitation, defendant’s (1) predisposition to denying

plaintiff’s claims and, upon information and belief, all similar

claims made by other insureds of the defendant, without actually

investigating any of the claims, (2) refusal to investigate any

of plaintiff’s claims, including plaintiff’s business income

lost, after submission of the claims, and (3) ignoring (i) the

plain language of the policy that requires coverage for the

requested claims and (ii) applicable legal precedent provided by

plaintiff to defendant that has required the requested coverage.

In addition, defendant lacked an arguable basis for denying

coverage under the standards of a reasonable insurer.

     54.   As a result of such breach of the implied covenant of

good faith and fair dealing, plaintiff seeks damages up to the

respective policy limits on each claim denied by the defendant.

                        DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury on all issues so triable.



                                   13
     Case 1:20-cv-03311-VEC Document 11 Filed 05/08/20 Page 14 of 14



     WHEREFORE, judgment is demanded in favor of Plaintiff,

against Defendant, SENTINEL INSURANCE COMPANY LIMITED on Count 1

in an amount to be determined by the Court including

compensatory damages in an amount to be proven at trial but that

are at least more than $75,000, consequential damages, pre- and

post-judgment interest, attorneys’ fees, costs and other relief

as this Court may deem appropriate; and judgment is demanded in

favor of Plaintiff, against Defendant, SENTINEL INSURANCE

COMPANY LIMITED on Count 2 in an amount to be determined by the

Court but that is at least more than $75,000 and that is up to

the respective policy limits on each claim denied by the

defendant, pre- and post-judgment interest, attorneys’ fees,

costs and other relief as this Court may deem appropriate.

Dated:   May 7, 2020             By:________/s/_________
New York, NY                     Gabriel Fischbarg, Esq.
                                 230 Park Avenue, Suite 904
                                 New York, New York 10169
                                 (917) 514-6261
                                 Attorney for plaintiff




                                   14
